Citation Nr: 0844669	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-28 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 27, 2000, 
for the grant of a 50 percent rating for a cognitive 
disorder, not otherwise specified (NOS) with headaches and 
personality change due to head trauma.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 1962 to October 1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted a 50 percent rating for a 
cognitive disorder effective June 27, 2000.  The veteran 
appealed requesting an earlier effective date.  

This case was remanded in a January 2008 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2008 letter, the veteran requested a local 
hearing.  He did not specify the type of hearing desired.  To 
date, a hearing has not been scheduled and the veteran has 
not withdrawn his request.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules video conference hearings and 
hearings before a Veterans Law Judge held at the RO (Travel 
Board), a remand of this matter to the RO is warranted.

On remand, the RO should clarify what type of Board hearing 
the veteran wants (a video conference or a Travel Board 
hearing).  If the veteran wants either a video conference or 
a Travel Board hearing, the RO should take appropriate action 
to schedule such a hearing.
Accordingly, the case is REMANDED for the following action:

The veteran should be asked to specify the 
type of Board hearing he desires.  If the 
veteran wants either a video conference or 
a Travel Board hearing, the RO should 
schedule such hearing before a Veterans 
Law Judge, at the RO, pursuant to the 
August 2008 request.  The RO should notify 
the veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing is conducted, 
the matter should be returned to the Board 
in accordance with current appellate 
procedures.

If the veteran no longer desires a Board 
hearing, a signed writing to that effect 
should be placed in the claims file, and 
the claims file should be returned to the 
Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




